BENEDICT, District Judge.
This action is brought to recover for the destruction of a small boat which was crushed between a canal-boat, lying alongside the Columbia dock, and the propeller Missisquoi. The statement of the libel is, that the propeller was seen approaching when 200 or 300 feet distant, and then was hailed, but that she came on without slacking her speed and struck the small boat before the man in the boat had time to get the boat out of thj way.
Upon this libel, which concedes the obligation of the small boat to get out of the way of the approaching tug, if given time to do so, the question is whether the libellant did have time to pull his boat out of the way of the propeller, after the propeller was seen by him to be approaching. The weight of the evidence is that ho had such time. Indeed, this may be said to appear on the face of the libel, as it is quite manifest that a small boat with a man in it could be pulled the few feet necessary to take her out of the danger of being crushed between the boats, sooner than the propeller would move the 200 or 800 feet she is stated in the libel to have been distant, when seen and hailed by the libellant. The libel' is dismissed with costs.